DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “controller”, “injection driver” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
In claims 1 and 9, in line 5 and line 21, respectively recite “memory” and should be corrected to “a memory”.
Appropriate correction is required.
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
means for activating a purge of the reduction system supply device (corresponding structure is combination of controller and control logic to perform the function)
means for controlling the injection driver (corresponding structure is combination of controller and control logic to perform the function)
means for measuring the voltage (corresponding structure is combination of controller and control logic to perform the function)
means for calculating the resistance of the injector (corresponding structure is combination of controller and control logic to perform the function)
means for storing in memory a map that maps (corresponding structure is combination of controller and control logic to perform the function)
means for comparing the estimated temperature of the injector  (corresponding structure is combination of controller and control logic to perform the function)

Examiner’s Note: The examiner suggest amending the claims to recite “controller configured to” and followed by the functions (which would replace the “means for”), if the applicant wish not to invoke 112 (f) as indicated above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In Reference to Claims 1-20
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
		For example:
	In Claims 1-8 and 11-20, it is unclear in the claims if any steps are required by the claims, because of the claims appears to merely reciting features of the exhaust gas after treatment system and device for supplying reducing agent without any actual operational steps being recited however the claims without any actual operational steps being recited therefore it is not clear as to what is required by the claims. For the purposes of treating the claims under prior art, the language is interpreted to describe functions without any steps and requires only structural elements recited in the claims.

In claim 1, the indefiniteness stems from the lack of a transitional phrase in the claim. Therefore, it is unclear what text is part of the preamble and what is considered the body of the claim. For the purposes of the treating the claims under prior art, preamble ends at “wherein” in line 9.

In Claim 9, claimed limitation “means for implanting the method”, “wake-up device”, “means for waking up the controller” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The recitations of  “means for implanting the method”, “wake-up device”, “means for waking up the controller” do not have corresponding structures that can perform the function clearly disclosed within the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


The following errors explicitly found in Claims 1 and 9 are given way of examples only and not inclusive of all errors. Applicant should carefully review and amend all the claims to insure all errors are corrected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because as the claims 1-8 and 11-20 are rejected under 112(b) as to not reciting positive steps therefore the claims are not a proposer process claims under 35 U.S.C. 101 (See 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Pub No. US 2012/0036838 A1 to Furuya (Furuya) in view of Pub No. US 2015/0075136 A1 to Fan et. al. (Fan) and further in view of Pub No. US 2015/0034167 A1 to David et. al. (David). 

In Reference to Claim 1
		Furuya teaches (except for the bolded and italic recitations below):
A method for preventing a risk of freezing in a device for supplying reducing agent to a selective catalytic reduction system (15) in an exhaust line (10) of a motor vehicle combustion engine (1), a threshold temperature below which there is a risk of the reducing agent freezing being stored in memory (memory within #23) , the catalytic reduction system comprising a controller (23) in charge of the operation of the system and emitting pulses to an injector (55) of reducing agent into the system, the controller (23) being inactive when the engine (11) is switched off, wherein, with the combustion engine (11) switched off, the controller (23) is woken up (S12) at predetermined and calibratable intervals to initiate an emission of a specific electric pulse to the reducing-agent injector (55) with measurements of a current-strength and voltage of the electric pulse providing a value of the electrical resistance of the injector (55), and a temperature of the reducing agent at the injector (55) is estimated as a function of the measured resistance and, when at least the temperature estimated at the injector (55) is below the stored reducing-agent freezing temperature, a purge of reducing agent from the device (55) for supplying the 
Furuya teaches to purge the injector system after the engine is turned off after a reference time in order to prevent freezing within the injection system, however does not explicitly teaches (bolded and italic recitations above) to purge the system when at least the temperature estimated at the injector is below the stored reducing-agent freezing temperature. However, it is known in the art before the effective filing date of the claimed invention to purge the injector system when temperature estimated at the injector is below the stored reducing-agent freezing temperature. For example, Fan teaches to purge the injection system when at least the temperature estimated at the injector is below the stored reducing-agent freezing temperature. Fan further teaches that perform such step prevents the damage to the injection system (see at least Fan Fig.1 and paragraphs 36 and 64-68). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Furuya to include the step as taught by Fan to purge the injection system when at least the temperature estimated at the injector is below the stored reducing-agent freezing temperature in order to prevents the damage to the injection system.
Furuya in view of Fan does not teach (bolded and italic recitations above) as to measure a current-strength and voltage of the electric pulse providing a value of the electrical resistance of the injector (55), and a temperature of the reducing agent at the injector (55) is estimated as a function of the measured 

In Reference to Claim 2
The method as claimed in claim 1 (see rejection to claim 1 above), wherein the specific pulse to the injector (55) is an injector (55) control pulse that is weak enough that the injector control pulse does not cause the injector (55) to open (see at least Furuya Figs. 1 and 4-7, and paragraphs 37-38, 50-52, 54-56, 

In Reference to Claim 3
The method as claimed in claim 1 (see rejection to claim 1 above), wherein at least one parameter additional to the estimated temperature in the injector (55) is taken into consideration to confirm the initiation of the purge, said at least one parameter being considered individually or in combination from among the following parameters: an outside temperature below a predetermined outside temperature, a weather forecast regarding an outside temperature that may be reached in a determined forthcoming time, a temperature in a reducing-agent tank (19) upstream of the injector (55) and, in the case of an injector (55) that is cooled by the engine cooling circuit (5), a combustion engine (10) coolant temperature (system of Furuya is capable of performing the function above) (see at least Furuya Figs. 1 and 4-7, and paragraphs 37-38, 50-52, 54-56, 60-70, 75-85).

In Reference to Claim 4
The method as claimed in claim 1 (see rejection to claim 1 above), wherein a model of the cooling of the system, indicative of the thermal inertia of the system and that takes account of a currently-prevailing outside temperature, is formulated and, when the temperature measured at the injector (55) is higher than the freezing temperature of the reducing agent but the model anticipates 

In Reference to Claim 5
The method as claimed in claim 4 (see rejection to claim 4 above), wherein the predetermined forthcoming period of time is calibrated to be shorter than a predetermined interval between two awakenings of the controller (23) (system of Furuya is capable of performing the function above) (see at least Furuya Figs. 1 and 4-7, and paragraphs 37-38, 50-52, 54-56, 60-70, 75-85).

In Reference to Claim 6
The method of claimed in claim 1 (see rejection to claim 1 above), wherein after a purge, the prevention method is suspended and awakenings of the controller (23) at predetermined intervals are no longer performed (system of Furuya is capable of performing the function above) (see at least Furuya Figs. 1 and 4-7, and paragraphs 37-38, 50-52, 54-56, 60-70, 75-85).

In Reference to Claim 7


In Reference to Claim 8
The method as claimed in claim 1 (see rejection to claim 1 above), wherein, after the combustion engine (11) has been stopped, the device for supplying the system with reducing agent is depressurized (system of Furuya is capable of performing the function above) (see at least Furuya Figs. 1 and 4-7, and paragraphs 37-38, 50-52, 54-56, 60-70, 75-85).

In Reference to Claim 9
		Furuya teaches (except for the bolded and italic recitations below):
An assembly comprising 
a motor vehicle exhaust line (13) and a selective catalytic reduction system (15), with a reducing-agent supply device comprising an injector (55) of reducing agent into the exhaust line (13) from a tank (19) of reducing agent, the assembly implementing the method of claim 1, the selective catalytic reduction system comprising a controller (23) in charge of the operation of the system and comprising an injection driver (part of #23) emitting pulses to the injector (55) of reducing agent into the system, the controller (23) having means for activating a means for measuring the voltage and the current-strength of the pulse, means for calculating the resistance of the injector (55) from the measured voltage and measured current- strength, means for storing in memory a map that maps the resistance of the injector (55) as a function of temperature in order to estimate the temperature of the injector (55), and means for comparing the estimated temperature of the injector (55) against a stored reducing-agent freezing temperature, the means (23) for activating a purge being operational when the estimated temperature at the injector (55) is below the threshold temperature below which there is a risk of freezing (see at least Furuya Figs. 1 and 4-7, and paragraphs 37-38, 50-52, 54-56, 60-70, 75-85). 
Furuya teaches to purge the injector system after the engine is turned off after a reference time in order to prevent freezing within the injection system, however does not explicitly teaches (bolded and italic recitations above) to purge the system when at least the temperature estimated at the injector is below the stored reducing-agent freezing temperature. However, it is known in the art 
Furuya in view of Fan does not teach (bolded and italic recitations above) as to measuring the voltage and the current-strength of the pulse, calculating the resistance of the injector (55) from the measured voltage and measured current- strength, storing in memory a map that maps the resistance of the injector (55) as a function of temperature in order to estimate the temperature of the injector (55), and comparing the estimated temperature of the injector (55) against a stored reducing-agent freezing temperature. However, it is known in the art to measure a current-strength and voltage of the electric pulse providing a value of the electrical resistance of the injector, and a temperature of the reducing agent at the injector is estimated as a function of the measured resistance. For example, David teaches to measuring the voltage and the current-strength of the 

In Reference to Claim 10
The assembly as claimed in claim 9 (see rejection to claim 9 above), wherein the injection driver commands the opening and closing of the injector (55) according to a duty factor associated with an injection control frequency, the duty factor varying from 0 to 100%, and a validation command switching directly from 0 to 100%, the injection driver, upon the awakening of the controller (23), sending to the injector (55) a pulse the duty factor of which is not sufficient to open the injector (55) (system of Furuya is capable of performing the function above) (see at least Furuya Figs. 1 and 4-7, and paragraphs 37-38, 50-52, 54-56, 60-70, 75-85).

In Reference to Claim 11
The method as claimed in claim 2 (see rejection to claim 2 above), wherein at least one parameter additional to the estimated temperature in the injector (55) is taken into consideration to confirm the initiation of the purge, said at least one parameter being considered individually or in combination from among the following parameters: an outside temperature below a predetermined outside temperature, a weather forecast regarding an outside temperature that may be reached in a determined forthcoming time, a temperature in a reducing-agent tank (19) upstream of the injector (55) and, in the case of an injector that is cooled by the engine cooling circuit, a combustion engine (11) coolant temperature (system of Furuya is capable of performing the function above) (see 

In Reference to Claim 12
The method as claimed in claim 2 (see rejection to claim 2 above), wherein a model of the cooling of the system, indicative of the thermal inertia of the system and that takes account of a currently-prevailing outside temperature, is formulated and, when the temperature measured at the injector (55) is higher than the freezing temperature of the reducing agent but the model anticipates that a temperature measured at the injector (55) will become lower than the freezing temperature of the reducing agent in a calibratable predetermined forthcoming period of time, a preventative purge of the device supplying reducing agent to the system is initiated (system of Furuya is capable of performing the function above) (see at least Furuya Figs. 1 and 4-7, and paragraphs 37-38, 50-52, 54-56, 60-70, 75-85).

In Reference to Claim 13
The method as claimed in claim 3 (see rejection to claim 3 above), wherein a model of the cooling of the system, indicative of the thermal inertia of the system and that takes account of a currently-prevailing outside temperature, is formulated and, when the temperature measured at the injector (55) is higher than the freezing temperature of the reducing agent but the model anticipates that a temperature measured at the injector (55) will become lower than the 

In Reference to Claim 14
The method of claimed in claim 2 (see rejection to claim 2 above), wherein after a purge, the prevention method is suspended and awakenings of the controller (23) at predetermined intervals are no longer performed (system of Furuya is capable of performing the function above) (see at least Furuya Figs. 1 and 4-7, and paragraphs 37-38, 50-52, 54-56, 60-70, 75-85).

In Reference to Claim 15
The method of claimed in claim 3 (see rejection to claim 3 above), wherein after a purge, the prevention method is suspended and awakenings of the controller (23) at predetermined intervals are no longer performed (system of Furuya is capable of performing the function above) (see at least Furuya Figs. 1 and 4-7, and paragraphs 37-38, 50-52, 54-56, 60-70, 75-85).

In Reference to Claim 16
The method of claimed in claim 4 (see rejection to claim 4 above), wherein after a purge, the prevention method is suspended and awakenings of the 

In Reference to Claim 17
The method of claimed in claim 5 (see rejection to claim 5 above), wherein after a purge, the prevention method is suspended and awakenings of the controller (23) at predetermined intervals are no longer performed (system of Furuya is capable of performing the function above) (see at least Furuya Figs. 1 and 4-7, and paragraphs 37-38, 50-52, 54-56, 60-70, 75-85).

In Reference to Claim 18
The method as claimed in claim 2 (see rejection to claim 2 above), wherein the intervals can be calibrated as a function of the outside temperature, the intervals being shorter, the lower the outside temperature (system of Furuya is capable of performing the function above) (see at least Furuya Figs. 1 and 4-7, and paragraphs 37-38, 50-52, 54-56, 60-70, 75-85).

In Reference to Claim 19
The method as claimed in claim 3 (see rejection to claim 3 above), wherein the intervals can be calibrated as a function of the outside temperature, the intervals being shorter, the lower the outside temperature (system of Furuya is capable of performing the function above) (see at least Furuya Figs. 1 and 4-7, and paragraphs 37-38, 50-52, 54-56, 60-70, 75-85).

In Reference to Claim 20
The method as claimed in claim 4 (see rejection to claim 4 above), wherein the intervals can be calibrated as a function of the outside temperature, the intervals being shorter, the lower the outside temperature (system of Furuya is capable of performing the function above) (see at least Furuya Figs. 1 and 4-7, and paragraphs 37-38, 50-52, 54-56, 60-70, 75-85).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pub No. US 2018/0087425 A1 to Carr et. al. (Carr) teaches to purge the injection system during the engine is shut down.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON DONGPA LEE whose telephone number is (571)270-3525.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDON D LEE/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        February 4, 2021